Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-26-2003

Columbia v. Surface Transp Bd
Precedential or Non-Precedential: Precedential

Docket No. 02-2599P




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Columbia v. Surface Transp Bd" (2003). 2003 Decisions. Paper 293.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/293


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 02-2599
                                     ____________

                 BOROUGH OF COLUMBIA; SHAWNEE RUN
                 GREENW AY, INC.
                                        Petitioners,

                                             v.

                 SURFACE TRANSPORTATION BOARD; UNITED
                 STATES OF AMERICA,

                                                    Respondents,

                 FRANK SAHD SALVAGE,

                                                    Intervenor Respondent.

                   Appeal from the Surface Transportation Board
          1411 Corp. — Abandonment Exemption — in Lancaster County, PA
                      STB Docket Nos. AB-529X & AB-581X
                                  ____________

                                 Argued: April 10, 2003

        Before: BARRY and ROSENN, Circuit Judges, POLLAK, District Judge*

                            (Opinion Filed August 26, 2003)
                                    ____________

                            ORDER AMENDING OPINION
                                  ____________

       The slip opinion in the above case is hereby amended as follows:


   *
   Honorable Louis H. Pollak, District Judge for the United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
1.    On page 26, in the third full paragraph, line 8, change “includes” to
      “included.”
2.    On page 27, in the first full paragraph, insert a comma after “April 12,
      2001.”
3.    On page 27, note 1, line 1, change “states” to “stated.”
4.    On page 28, line 6, change “is” to “was.”
5.    On page 30, in the first full paragraph, delete the ellipsis at the beginning of
      the quotation.
6.    On page 30, in the second full paragraph, line 2, change “was” to “is.”
7.    On page 31, in the first full paragraph, line 2, insert a comma after “2001"
      and change “owns” to “owned.”
8.    On page 31, in the second full paragraph, line 4, change “desires” to
      “desired.”
9.    On page 31, in the last full paragraph, remove the quotation marks in lines 2
      and 3.
10.   On page 31, in the last paragraph, line 3, insert “or” before “a need for” and
      on line 4 insert “or proof” before “that there is sufficient.” Delete also the
      comma at the end of line 4.
11.   On page 32, in the second full paragraph, lines 4 and 5, delete “is to” and
      substitute “should.”
12.   On page 33, the first full paragraph, delete the quotation marks at the end of
      the block quotation.


                                   BY THE COURT:

                                   /s/ Max Rosenn
                                   Circuit Judge

Dated: September 3, 2003